DETAILED ACTION
This Office action is responsive to Applicant’s remarks submitted February 8, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-4, 6-12, 14, 15, 21, and 22 are currently pending.

Response to Arguments
2.	The Applicant argues (Remarks, p. 8) that the prior art of record fails to teach the following limitation:

“wherein the application further permits authorizes the user of the mobile device to select and connect to any one of the registered local Wi Fi networks stored in the memory device of the mobile device without having to enter any registration information, password, or authentication information whenever a connection is made once the registered local Wi-Fi network selected by the user of the mobile device can confirm at the Wi-Fi trusted management system that the user of the mobile devices is trustable as a validated and verified user of the Wi-Fi trusted management system.”

It should first be pointed out that this limitation (claim 1, lines 26-32) describes the capabilities of the application. For instance, the application “authorizes the user… to select and connect… without having to enter any registration information… whenever a connection made…” However, the claim is directed to a method (i.e. a series of steps), and further, the phrase “whenever a connection is made,” establishes a contingent limitation in the claim (See MPEP 2111.04 II). The claim never directly sets forth the step of connecting (i.e. wherein “a connection is made”). Nevertheless, for purposes of examination and promoting compact prosecution, the claim is interpreted to require “[at least one] connection [to be] made.” 
The Applicant’s argument emphasizes the phrase “whenever a connection is made,” and continues, stating that Lord requires “at least one point where a password and registration information is entered” (Remarks, p. 9). The claim, however, states that [connecting to networks without entering once the registered local Wi-Fi network selected by the user of the mobile device can confirm at the Wi-Fi trusted management system that the user of the mobile devices is trustable as a validated and verified user of the Wi-Fi trusted management system” (claim 1, lines 29-32). Thus, the claim does not prohibit at least one point of verification, but rather requires at least one point of verification.
The Applicant also argues that the functionality described in Lord (at [0093]) is not clear, stating that “transparently connect… could mean any number of things” (Remarks, p. 9). The Examiner respectfully disagrees. Paragraphs [0093] and [0099] of Lord read:
[0093] In some embodiments, cloud management system 702 enables seamless Handoffs. In Wi-Fi networks, APs with the same SSID are called an Extended Service Set--clients transparently connect to any AP in this set without differentiation. Cloud management system 702 configures the Extended Service Set (ESS) for APs within a hotspot to ensure client mobility within the service area. Existing management interfaces are used to configure APs in this set, without requiring changes to the AP's software.

[0099] Cloud management system 200 may also configure the heterogeneous wireless devices to enable roaming within a given network. For Wi-Fi networks, the 802.11 standard allows seamless roaming of clients between all APs with the same SSID, which is a parameter configurable by cloud management system 200. In addition, a given AP may be configured with multiple SSIDs, allowing both private SSIDs for a private set of client devices and public SSIDs to enable roaming for all client devices authenticated for such roaming services. Hence, AP configuration by cloud management system 200 allows for global SSIDs, whereby all APs registered with the cloud management system can be used by a client authenticated for roaming between all cloud-managed APs.

	It is clear in this context that devices roam between networks (i.e. connections are established) without having to re-enter authentication information once the cloud management system initially performs verification. For at least these reasons, the Applicant’s arguments are not persuasive. 
Furthermore, as set forth in the previous Office action, Lord may teach or imply connecting without entering registration information. To the extent this feature is not inherent or taught in Lord alone, Scott nevertheless teaches connecting to selected networks without entering (or re-entering) 
	The Applicant argues with respect to the limitations of independent claim 14 (Remarks, p. 11). The Examiner respectfully disagrees. Wu teaches demonstrating the utilization of social media and/or reputation data for verification and/or authentication wherein the data is stored (See, e.g., [0039].). Lord modified by Scott and Manroa further teaches wherein the selected registered local Wi-Fi network, upon receipt from the mobile device of the request to connect, transmits a request to a controller, as executed by a central processing unit (CPU) of a server accessible by the selected registered local Wi-Fi network via a network, to request that the controller validate that said user is a registered user (See, e.g., Lord [0131].). Wu was relied upon for teaching the further authentication functionality. The Examiner respectfully maintains it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate this verification and authentication functionality of Wu within the system of Lord modified by Scott and Manroa, in order to profile users and/or enhance security. Furthermore, the Examiner respectfully notes that the Applicant has not addressed the alternative references provided with respect to this/these limitations (see previous Office action, p. 11).
	The Applicant argues with respect to the limitations of claim 11 (Remarks, pp. 12-13). More particularly, the Applicant argues the prior art of record fails to teach wherein “a user’s previous Wi-Fi usage is a factor taken into account.” The Examiner respectfully disagrees. For example, reputation data includes various metrics including duration of network activity ([0037]-[0039]). As such, Lord modified by Scott, Monroa, and Wu teaches wherein “Wi-Fi usage is a factor.”
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 6-9, 12, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0328190 (“Lord”), in view of U.S. Publication No. 2008/0181187 (“Scott”), and in further view of U.S. Publication No. 2013/0295962 (“Manroa”).

Regarding claims 1, 21, and 22: Lord teaches a method to connect a mobile device to a local Wi-Fi network, using a Wi-Fi trusted management system (See, e.g., figure 2 and [0035]-[0040]; note cloud management system 200.), said method comprising:
providing an input capability for a user of the mobile device to (1) invoke an application associated with the Wi-Fi trusted management system on the mobile device, as executed by a processor on the mobile device, the application authorizing the user of the mobile device, as a user registered with the Wi-Fi trusted management system to (2) request via the application to make connections to local Wi-Fi networks registered with the Wi-Fi trusted management system, the application authorizing the user of the mobile device to contact a server associated with the Wi-Fi trusted management system to identify and select  a location of a plurality of locations in a database listing locations and local Wi-Fi networks at those locations that are registered with the Wi-Fi trusted management system (See, e.g., [0040]-[0043]; note mobile app 406 and/or resident software for network connection. See also [0131]; a UE requests a connection to a local network, i.e. at a location. See also, e.g., [0048], [0093], [0099], [0124], and [0133]; note resource utilization.);
(3) receiving a selected location (See, e.g., [0043], [0099], and [0131]; a network is selected.);
further executing the invoked application to cause a communication with the server associated with the Wi-Fi trusted management system to (4) request that the server provide one or more local Wi-Fi networks that are registered in the database associated with the Wi-Fi trusted management (See, e.g., [0099], [0124]; note indication of available networks.);
(5) receiving, from the server associated with the Wi-Fi trusted management system, the listing of one or more local Wi-Fi networks registered in the database associated with the Wi-Fi trusted management system for the selected location (See, e.g., [0099], [0124]; note indication of available networks. See also, e.g., [0048], [0093], [0099], [0124], and [0133]; note resource utilization.); and
(6) storing, in a memory device of the mobile device, the received listing of the one or more registered local Wi-Fi networks for the selected location, wherein the application further authorizes the user of the mobile device to (7) connect to any one of the registered local Wi-Fi networks stored in the memory device of the mobile device once the registered local Wi-Fi network selected by the user of the mobile device can confirm using the Wi-Fi trusted management system that the user of the mobile devices is trustable as a validated and verified user of the Wi-Fi trusted management system (See, e.g., [0099] and [0102]-[0106]; a UE is connected to a registered Wi-Fi network. See also [0131]; note authentication.).
Lord may teach or imply an input capability for a user and the application downloading/storing into a memory in the mobile device a listing of one or more local Wi-Fi networks that are registered in a database associated with the server as Wi-Fi networks at said location that are available for users of the application to connect to local Wi-Fi networks at said location via the application (See, e.g., [0099]; selection is based on available networks.). Lord may also teach or imply connecting without the user having to enter any registration information, passwords, or authentication information (See, e.g., [0093]; note transparently connecting.). However, these points are not explicitly stated therein. Nevertheless, Scott teaches a system that overlaps much of the (See, e.g., [0024], [0035], and [0053].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Scott, such as the interface, network selection, and profile saving functionality, within the system of Lord, in order to enhance user selection operability and/or improve network access transparency.
To the extent that Lord modified by Scott does not explicitly state and/or inherently include the function of selecting “any location of a plurality of locations,” this feature is taught by Manroa (See, e.g., [0045], [0046], [0054], [0055], and [0085].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Manroa, such as network selection functionality, within the system of Lord modified by Scott, in order to better utilize available network resources.
The rationale set forth above regarding the method of claim 1 is applicable to the methods of claims 21 and 22 (See also, e.g.: Manroa [0045] and [0046]; Lord [0093]; and Scott [0024], [0035], and [0053].). The motivation for modification set forth above regarding claim 1 is applicable to claims 21 and 22.

Regarding claim 6: Lord modified by Scott and Manroa further teaches wherein, instead of receiving the input from the user, the selected registered local Wi-Fi network is automatically determined by a processor in the mobile device, based on one or more connection parameters entered by the user of the mobile device upon a registration process for the application, the connection parameters being stored in a memory device of the mobile device (See, e.g., Lord [0048], [0052], and [0124].).
Regarding claim 7: Lord modified by Scott and Manroa further teaches wherein, when the selected registered local Wi-Fi network is unavailable for connection when the user of the mobile device makes a connection request, then a second registered local Wi-Fi network is selected from the listing of listed on the retrieved listing of registered local Wi-Fi networks at the selected location (See, e.g., Lord [0036]-[0039].).

Regarding claim 8: Lord modified by Scott and Manroa further teaches wherein the connecting the mobile device to the selected registered local Wi-Fi network is based on one or more filters (See, e.g., Lord [0047], [0048], and [0112].).

Regarding claim 9: Lord modified by Scott and Manroa further teaches wherein the one or more filters comprise one or more of: an access filter that enables only predefined specific sites or protocols; a bandwidth filter that limits a bandwidth usage of a requested connection; and a priority filter that sets a quality of service (QoS) for the requested connection (See, e.g., Lord [0047], [0048], and [0112].).

Regarding claim 12: Lord modified by Scott and Manroa further teaches the method of claim 1, as achieved via a cloud service (See, e.g., Lord [0039].).

8.	Claims 2, 10, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lord, in view of Scott, in further view of Manroa, and in further view of one of: U.S. Publication No. 2014/0289034 (“Wu”), U.S. Publication No. 2016/0050281 (“Jain”), or U.S. Publication No. 2015/0142595 (“Acuna”).

Regarding claims 2 and 14: Lord modified by Scott and Manroa substantially teaches the method as set forth above regarding claim 21. Lord modified by Scott and Manroa further teaches wherein the selected registered local Wi-Fi network, upon receipt from the mobile device of the request to connect, transmits a request to a controller, as executed by a central processing unit (CPU) of a server accessible by the selected registered local Wi-Fi network via a network, to request that the controller validate that said user is a registered user (See, e.g., Lord [0131].). Lord modified by Scott and Manroa fails to explicitly state the feature(s) of transmitting data for said user that identifies one or more social media associated with said user for purpose of verifying said user as trustable, based on information entered by the user into said application, and thus “wherein the registered local Wi-Fi network selected by the user of the mobile device, upon receipt from the mobile device of the request to connect, transmits a request to a controller, as executed by a central processing unit (CPU) of a server accessible by the selected registered local Wi-Fi network via a network, to request that the controller validate that the user is a registered user of the Wi-Fi trusted management system and, upon a receipt of a confirmation from the controller that the user is registered, the selected registered local Wi-Fi network requests the controller to transmit data for the user that identifies one or more social media associated with the user for purpose of verifying the user as trustable, based on information previously entered by the user into the Wi-Fi trusted management system.” However, Wu teaches utilizing social media and/or reputation data for verification and/or authentication (See, e.g., [0039].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Wu, such as the verification and authentication functionality, within the system of Lord modified by Scott and Manroa, in order to profile users and/or enhance security.
Alternatively, Jain teaches the said feature(s) (See, e.g., figure 1, [0026], and [0067].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the 
Alternatively, Acuna taches the said features (See, e.g., figure 1 and [0090].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Acuna, such as the verification and authentication functionality, within the system of Lord modified by Scott and Manroa, in order to profile users and/or enhance security.
	The rationale set forth above regarding the method of claim 2 is applicable to the method of claim 14.

Regarding claim 10: Lord modified by Scott and Manroa substantially teaches the method as set forth above regarding claim 8. Lord modified by Scott and Manroa may teach or imply, but nevertheless fails to explicitly state, wherein said filters are based upon a level of trust reported by selected registered local Wi-Fi network. However, Wu teaches utilizing social media and/or reputation data to produce a level of trust for verification and/or authentication (See, e.g., [0039].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Wu, such as the verification and authentication functionality, within the system of Lord modified by Scott and Manroa, in order to profile users and/or enhance security.
Alternatively, Jain teaches the said feature(s) (See, e.g., figure 1, [0026], and [0067].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Jain, such as the verification and authentication 
Alternatively, Acuna taches the said features (See, e.g., figure 1 and [0090].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Acuna, such as the verification and authentication functionality, within the system of Lord modified by Scott and Manroa, in order to profile users and/or enhance security.

Regarding claim 11: Lord modified by Scott and Manroa substantially teaches the method as set forth above regarding claim 1. Lord modified by Scott and Manroa further teaches wherein the application is installed on a memory of the mobile device and includes a listing available local networks and maintains credentials for each available network to avoid authentication information at a time of making a connection request by the mobile device (note explanation set forth regarding claim 1). Lord modified by Scott and Manroa may teach or imply, but nevertheless fails to explicitly state, wherein each user registered in the Wi-Fi trusted management system is associated with a value for a reputation system in which a user’s previous Wi-Fi usage is a factor taken into account to enable a current request. However, Wu teaches utilizing social media and/or reputation data to produce a level of trust for verification and/or authentication (See, e.g., [0039].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Wu, such as the verification and authentication functionality, within the system of Lord modified by Scott and Manroa, in order to profile users and/or enhance security.
Alternatively, Jain teaches the said feature(s) (See, e.g., figure 1, [0026], and [0067].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Jain, such as the verification and authentication 
Alternatively, Acuna taches the said features (See, e.g., figure 1 and [0090].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Acuna, such as the verification and authentication functionality, within the system of Lord modified by Scott and Manroa, in order to profile users and/or enhance security.

Regarding claim 15: the rationale(s) set forth above regarding the methods of claims 9 and 11 are applicable to the method of claim 15.

9.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lord; in view of Scott; in further view of Manroa; in further view of one of Wu, Jain, or Acuna; and/or in further view of U.S. Publication No. 2009/0088133 (“Orlassino”).

Regarding claim 3: Lord modified by Scott, Manroa, and Wu further teaches permitting the mobile device to connect to the local Wi-Fi network in response to an indicator that the user is a valid registered user and it is determined that the user is trustable from an external database including information associated with each user registered with the Wi-Fi trusted management system (See, e.g.,. Wu [0039]). Lord modified by Scott, Manroa, and Wu may teach or imply1 (See, e.g., Lord [0106]; also Wu [0039]), but fails to explicitly state wherein the verifying of the user of the mobile device as trustable is determined by checking whether the user of the mobile device is direct-connected (See, e.g., [0019]; note a traditional authentication scheme implemented with respect to directly connected entities). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Orlassino, such as the verification and authentication functionality, within the system of Lord modified by Scott, Manroa, and one of Wu, Jain, or Acuna, in order to enhance security.

10.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lord, in view of Scott, in further view of Manroa, and in further view of U.S. Publication No. 2009/0088133 (“Orlassino”).

Regarding claim 4: Lord modified by Scott and Manroa substantially teaches the method as set forth above regarding claim 1, but fails to explicitly state wherein the selected registered local Wi-Fi network, upon receipt from the mobile device of the request to connect, checks a digital certificate associated with the mobile device to determine whether the user is a registered user of the application. However, Orlassino teaches checking a digital certificate associated with the mobile device to determine whether the user is a registered user (See, e.g., [0027].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Orlassino, such as the verification and authentication functionality, within the system of Lord modified by Scott and Manroa, in order to enhance security.

Relevant Art
11.	The following prior art not relied upon in this Office action is considered pertinent to Applicant's disclosure:
U.S. Publication No. 2016/0294619 (“Schroeder”) (See, e.g., abstract, figures 1-2, [0025].)
U.S. Publication No. 2015/0312760 (“O’Toole”) (See, e.g.,. abstract, figure 1, [0031]-[0034].)
U.S. Patent No. 9,319, 370 (“Whitmyer”) (See, e.g., abstract, figure 1, col. 13, lines 1-39)

Conclusion
12.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may 






/NICHOLAS SLOMS/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Lord modified by Scott, Monroa, and Wu teach “direct-connected” as provided in Applicant’s specification at paragraphs [0030] and [0036].